[synacorbaileyoptionex_image2.gif]

June 3, 2013
Scott Bailey
Dear Scott:
On April 16, 2012, the Board granted you an option to purchase 100,000 shares of
the Company’s common stock with an exercise price equal to $7.10 per share (the
“Option”). The Option is subject to the terms and conditions applicable to
options granted under the Company’s 2012 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. 25% of the
Option shares vest on April 1, 2014 and the balance vest in equal monthly
installments over the next 36 months of continuous service thereafter, subject
to your continued service on such dates, as described in the applicable Stock
Option Agreement. As of the date of this letter, none of the Option shares are
vested.
By signing below, you agree to the cancellation of 45,000 shares subject to the
Option in exchange for the stock option granted to you on May 16, 2013. The
Option will remain outstanding with respect to the remaining 55,000 shares that
were not cancelled, and will otherwise remain subject to the same terms and
conditions as are set forth in the applicable Stock Option Agreement, including
the vesting schedule. By signing this agreement, you agree that you have no
further rights to the 45,000 shares with respect to which the Option is
cancelled.
By signing below, you agree that you have been advised to seek independent legal
and tax advice in connection with the matters addressed herein and shall bear
all and any consequences arising from or in connection with such matters,
including any tax implications.
Please indicate your acceptance of the foregoing by signing the enclosed copy of
this letter and returning it to me.
Very truly yours,

Ronald Frankel,
President and CEO
ACCEPTED AND AGREED TO:
/s/ Scott A. Bailey
Scott Bailey
6/25/13
Date

